                                   1

                                   2

                                   3

                                   4

                                   5                                UNITED STATES DISTRICT COURT

                                   6                               NORTHERN DISTRICT OF CALIFORNIA

                                   7

                                   8     EPIC GAMES, INC.,                                  CASE NO. 4:19-cv-04133-YGR
                                   9                  Plaintiff,
                                                                                            ORDER DENYING MOTION TO DISMISS
                                  10            vs.
                                                                                            Re: Dkt. No. 22, 26
                                  11     ACCELERATION BAY LLC,
                                  12                  Defendant.
Northern District of California
 United States District Court




                                  13

                                  14          On October 22, 2019, the Court heard oral argument on defendant’s motion dismiss. (Dkt.

                                  15   No. 22.) As stated on the record, and confirmed herein, having carefully considered the briefing

                                  16   and arguments submitted in this matter, the Court DENIES defendant’s motion. Subject matter

                                  17   jurisdiction is proper under MedImmune, Inc. v. Genetch, Inc., 549 U.S. 118, 126-37 (2007) and

                                  18   Hewlett-Packard Co. v. Acceleron LLC, 587 F.3d 1358, 1362 (Fed. Cir. 2009).

                                  19          Plaintiff also submitted a motion to seal certain exhibits and portions of its opposition brief

                                  20   on the grounds that the information was provided under the protective order. (Dkt. No. 26.)

                                  21   Defendant, in response, seeks affirmatively to have the material sealed on the grounds that the

                                  22   information contains “confidential licensing information.” (Dkt. No. 27.) It is not clear to the

                                  23   Court that plaintiff agrees or that such information was, in fact, licensing information. However,

                                  24   as the motion is not dispositive, the Court will GRANT the motion to seal for purposes of this

                                  25   motion only but is not yet convinced that such information would satisfy the “compelling reasons”

                                  26   standard which will be at issue later in the litigation. See Kamakana v. City and County of

                                  27   Honolulu, 447 F.3d 1172 (9th Cir. 2006) and Apple, Inc. v. Samsung Elecs.Co., No. 11-cv-1846-

                                  28   LHK, 2012 WL 328478 (2012).
                                   1          Accordingly, and as noted on the record, defendant SHALL file an answer by no later than

                                   2   November 5, 2019. Additionally, and as noted on the record, the Court SETS an initial case

                                   3   management conference for Monday, December 2, 2019 on the Court’s 2:00 p.m. calendar in

                                   4   Courtroom 1 of the Federal Courthouse located at 1301 Clay Street in Oakland, California. By

                                   5   Monday, November 25, 2019, the parties shall file a joint case management statement in

                                   6   compliance with the Civil Local Rules of the Northern District of California and this Court’s

                                   7   Standing Order in Civil Cases.

                                   8          This Order terminates Docket Numbers 22 and 26.

                                   9          IT IS SO ORDERED.

                                  10

                                  11   Dated: October 25, 2019
                                                                                                 YVONNE GONZALEZ ROGERS
                                  12
Northern District of California




                                                                                            UNITED STATES DISTRICT COURT JUDGE
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                        2
